Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/9/2021 was filed after the mailing date of the final rejection on 9/7/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
No arguments were filed with the request for continued examination.

Response to Amendment
No amendments were filed with the request for continued examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Colgrove et al. [hereinafter Colgrove] PG Pub US 2017/0315752 A1 in view of Kamruzzaman PG Pub 2017/0300423 A1 further in view of Hashimoto PG Pub US 2014/0223088 A1.

Regarding claim 1, Colgrove discloses:
generate a first data set including a tag to indicate that the first data set is valid; write the first data set into a block of a memory (When the SSD receives a request to write data to a particular virtual address, the SSD may write the data to a first page that is associated with a first physical address and the SSD may also set a predetermined bit in the small amount of additional memory that is used to store metadata associated with the first page to a value indicating that the data contained therein is valid [0067]), 
wherein the block of memory has multiple addressable locations set to a common first binary value before the write (this is flash memory which must always be set to a common binary value (bit value “1”) before writing); 
generate a second data set including a tag to indicate that the second data set is valid (If the SSD subsequently receives a second request to write data to the particular virtual address, the SSD may write the data to a second page that is described by a second physical address and also set a predetermined bit in the small amount of additional memory that is used to store metadata associated with the second page to a value indicating that the data contained therein is valid [0067]); 
update the tag of the first data set to indicate that the first data set is invalid (the SSD may set the predetermined bit in the small amount of additional memory that is used to store metadata associated with the first page to a value indicating that the data contained therein is invalid [0067]); 
write the second data set to addressable locations in the block of memory other than the addressable locations of the first data set (If the SSD subsequently receives a second request to write data to the particular virtual address, the SSD may write the data to a second page that is described by a second physical address [0067]).
It is noted that Colgrove failed to explicitly disclose:
after writing the first data set into the block of the memory, increment a page frame counter;

responsive to the page frame counter meeting the threshold, erase the block of the memory and write the second data set to the erased block of the memory.
However, Kamruzzaman discloses:
after writing the first data set into the block of the memory, increment a page frame counter (WMM 30 may increment (e.g., increase by one) the value of the device write counter to indicate that controller 6 has performed another write operation and increment the value of the transient write counter [0031]);
compare the page frame counter to a threshold (WMM 30 may determine whether to perform a comparison of the respective transient write counters associated with each respective logical block address collection. For example, WMM 30 may determine whether to perform a comparison of the respective transient write counters by comparing the device write counter to a threshold device write count [0031]); responsive to the page frame counter not meeting the threshold… write the second data set to addressable locations in the block of memory other than the addressable locations of the first data set (Write module 24 may write data to a first logical block address collection (64) [0091])
The systems of Colgrove and Kamruzzaman are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Colgrove and Kamruzzaman 
It is noted that neither Colgrove nor Kamruzzaman explicitly disclose:
 responsive to the page frame counter meeting the threshold, erase the block of the memory and write the second data set to the erased block of the memory.
However, Hashimoto discloses:
responsive to the page frame counter meeting the threshold, erase the block of the memory and write the second data set to the erased block of the memory (If the total amount of size S of the invalid pages acquired up to now becomes greater than the size of the physical block in step S129, the memory controller 50 reads out the data of all the valid pages on the NAND GC target block list from the NAND memory 20 and writes the same in the RAM 40 (step S130), and also performs the erase process on all the physical blocks on the NAND GC target block list (step S131), removes all the physical blocks subjected to the erase process from the active block table 23 and adds the same to the free block [0156]).
The systems of Colgrove, Kamruzzaman, and Hashimoto are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are all from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Colgrove, Kamruzzaman, and Hashimoto since this would enable the system of Colgrove and Kamruzzaman to write 

Regarding claim 2 the limitations of this claim have been noted in the rejection of claim 1. Colgrove also discloses:
wherein the update of the tag of the first data set to invalid also indicates that the first data set has been altered since written in the block (this is the definition of invalid data [0067]).

Regarding claim 4 the limitations of this claim have been noted in the rejection of claim 1. Colgrove also discloses:
wherein an addressable memory location in the block is a bit, a byte, a word, a page, or a combination thereof ([0067] note that a block is made of pages which is made of words, made of bytes which is made of bits).

Regarding claim 5 the limitations of this claim have been noted in the rejection of claim 1. Colgrove also discloses:
wherein the first binary value is a logic one (this is flash memory which must always be set to a common binary value (bit value “1”) before writing).

Regarding claim 7 the limitations of this claim have been noted in the rejection of claim 1. Colgrove also discloses:
wherein the instructions further include: generate a third data set including a tag that indicates that the third data set is valid; update the tag of the second data set to (this is the same process as the second data set).


Claims 3, 6, & 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Colgrove in view of Kamruzzaman and Hashimoto, further in view of Flash 101: NAND Flash vs NOR Flash by Avinash Aravindan www.embedded.com [hereinafter Aravindan].

Regarding claim 3 the limitations of this claim have been noted in the rejection of claim 1. Colgrove also discloses:
wherein the memory is a solid-state non-volatile computer storage medium (readers will appreciate that storage array controllers useful in migrating data in a storage array that includes a plurality of storage devices according to embodiments of the present disclosure may include additional forms of computer memory such as flash memory [0029])
It is noted that Colgrove failed to explicitly disclose that the solid-state non-volatile computer storage medium employs NOR logic gates.
However, Aravindan discloses NOR flash memory in pages 1-4.
The systems of Colgrove and Aravindan are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “flash memory.”


Regarding claim 6 the limitations of this claim have been noted in the rejection of claim 1. It is noted that Colgrove failed to explicitly disclose:
wherein to update the tag to invalidate the first data set includes setting one of the addressable locations corresponding to the tag of the first data set to a second binary value, wherein the second binary value is different from the first binary value.
However, Aravindan discloses:
wherein to update the tag to invalidate the first data set includes setting one of the addressable locations corresponding to the tag of the first data set to a second binary value, wherein the second binary value is different from the first binary value (in NOR Flash, each byte needs to be written with ‘0’ before it can be erased [page 3 second paragraph).
The systems of Colgrove and Aravindan are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “flash memory.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Colgrove and Aravindan since this would allow the flash memory of Colgrove to be employed with NOR gates. This system would improve the read speed of the flash memory [page 2, second paragraph].

Claims 8 & 12 are rejected for the same reasons as claim 6.
Claims 9 & 13 are rejected for the same reasons as claim 4.
Claims 10 & 14 are rejected for the same reasons as claim 5.
Claims 11 & 15 are rejected for the same reasons as claim 7.

Conclusion
This is a continuation of applicant's earlier Application No. 16/755,815.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN D ROSSITER/Primary Examiner, Art Unit 2133